DETAILED ACTION
Response to Amendment
 	This Office action is in response to Applicant’s amendment filed 3/13/2021. Claims 1, 14 and 27 have been amended. Claims 1-3, 5, 6, 9-12, 14-16, 18, 19, 21-29, 31, 32 and 34-39 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending objection to claims 14 and 27 has been withdrawn.
The previously pending rejection to claims 1-3, 5-6, 9-12, 14-16, 18-19, 21-29, 31-32 and 34-39, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Drawings
 	The drawings filed on 7/11/2014 are accepted.

Allowable Subject Matter
 	Claims 1-3, 5, 6, 9-12, 14-16, 18, 19, 21-29, 31, 32 and 34-39 are allowed.

Conclusion
	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses sales management.
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.